Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to claim-set of 10/29/2020.
Claims 1,2,4,5,9-13,16,18-24,26,27,29-31,34,36-43,45,48-50,54-65,69,75,132,142,150,152,155,179,181,185,187,191,193 are pending.

REQUIREMENT FOR UNITY OF INVENTION

Per MPEP 1893.03(d), as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.   
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1,2,4,5,9-13,16,18-24,26,27,29-31,34,36-43,45,48-50,54-64, drawn to a method of detecting a nucleic acid.
Group II, claim(s) 65,69 drawn to oligonucleotide kits
Group III, claim(s) 75 drawn to a method of amplifying nucleic acids
Group IV, claim(s) 132 drawn to a nucleic acid amplifying apparatus
Group V, claim(s) 142,150,152,155, drawn to a method of detecting an antigen
Group VI, claim(s) 179, drawn to a kit incluidng antigen binding domains
Group VII, claim(s) 181,185,187,191,193 drawn to oligonucleotides
	
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Groups I-VII lack unity of invention because the groups do not share the same technical feature a priori.

Embodiment (Species) Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	Each genus identified below is indicated in bold.  As of now, if an election below does not include indication of a generic claim from a given invention group as set forth above, the species election is not required therefor.
Applicant is required to elect a species of primer extension protocol specified as to: i) without or with colloidal metal precipitation; ii) technique selected from the group set forth in claims 9 and 10; iii) without or with lysis; iv) hybridization without or with sodium citrate, without or with a BSA, & without or with Polyethylene Glycol Bisphenol A Epichlorohydrin Copolymer; v) without or with a N-lauroylsarcosinyl wash; vi) without or with a control oligonucleotide; and vi) nucleic acid target specified as to DNA or RNA and organism selected from the group consisting of animal, bacterial, archaean, protozoan, fungal, plant, HIV, HBV, HCV, West Nile, Zika and parvovirus. Curently claims 1,2,11,12,13,16,18-24,26,27,49,50,54 appear generic for invention I.
The foregoing species do not share a common technical feature in that each requires materially different protocols with unique method steps and/or instrumentation and/or reagents each with physical properties and/or chemical structures/functionality and/or biological activity not shared across the genus.  For example, unlike DNA, RNA is susceptible to hydrolysis under alkaline conditions.
Applicant is further advised that election of a species not specifically disclosed as filed may be deemed nonresponsive and/or may raise concerns regarding priority.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

***

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639